Citation Nr: 1722046	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO. 12-31 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to an effective date prior to October 23, 2009 for the grant of service connection and initial 50 percent rating for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969. He is a recipient of the Purple Heart and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The April 2010 rating decision granted service connection for PTSD and assigned an initial 50 percent rating, effective October 23, 2009, while the June 2010 rating decision denied entitlement to service connection for asthma.

The Veteran provided testimony before the undersigned during a videoconference hearing in June 2016. A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to an effective date prior to October 23, 2009 for the award of a 50 percent schedular rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current asthma disability is the result of a disease or injury in active service.


CONCLUSION OF LAW

A respiratory disability was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d).

Additionally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Finally, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Facts and Analysis

The Veteran reports that asthma had its onset during active duty.  See June 2016 hearing tr. at 12. 

While service treatment records (STRs) do not reflect treatment for asthma, they do show that in February 1968 the Veteran was treated for coughing, wheezing, sore throat, and enlarged tonsils, which was diagnosed as acute viral respiratory disease.

Also of record, is a report from the VA Hospital in West Haven, Ct. that notes that the Veteran was hospitalized from March 2 to March 6, 1970 with a diagnosis of upper respiratory infection.

VA treatment records show that the Veteran reported a history of asthma at his June 2005 Agent Orange Registry examination that was diagnosed in 1998 and 1999.  The Veteran's medical history also shows multiple past episodes of bronchitis/pneumonia requiring antibiotics and prednisone.

The record also includes a January 2010 private opinion. The physician reviewed the Veteran's treatment records and opined that it was more likely than not that the Veteran's asthma started in service.  He noted that the Veteran was hospitalized in February 1968 with a reported viral respiratory infection with symptoms of cough, temperature of 102, and right lower lobe rhonchi and opined that these symptoms could have been the very first signs of asthma.  The physician also noted that the Veteran had been under his care since 1998 and that the Veteran had been seen almost yearly for severe exacerbations of respiratory problems.

The record also includes a negative May 2010 VA examination and opinion.  The Veteran reported a history of getting colds a couple of times a year, which were associated with a productive cough.  The Veteran also reported a productive cough every morning and a prescription of Advair and Azmacort and an albuterol inhaler.  Chest X-rays were normal and physical examination showed evidence of intermittent cough and clear lungs.  There was no evidence of wheezing or rhonchi, and the pulmonary function test noted normal airflow without response to a bronchodilator. There was mild decrease in the DLCO.  The examiner provided a diagnosis of asthma.  

The VA examiner also reviewed the Veteran's STRs, all available medical records in the c-file, including the private physician's opinion.  The VA examiner noted that although possible, it would be mere speculation to say that the illness in service was related to an asthmatic condition as there was not enough data provided as to whether there was paroxysmal coughing or wheezing, or dyspnea that were presented later on.  Additionally, the examiner found that it would be difficult to opine that an asthmatic condition was present in the late 1960s given that the Veteran still had normal spirometry on pulmonary function tests.

The Board finds that no one of the medical opinions is more probative than the other.  The opinions are in relative equipoise. 


An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter; such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

Given the competent and probative evidence of record, the Board finds that, at the very least, the evidence is in relative equipoise as to whether the onset Veteran's current asthma incurred during his original period of active duty.  Resolving all reasonable doubt on the medical nexus question in the Veteran's favor, the Board finds that the evidence supports a nexus between the Veteran's current asthma diagnosis and his military service.  As all elements of service connection have been satisfied, service connection for asthma is granted.


ORDER

Service connection for asthma is granted.


REMAND

The Veteran has consistently argued that he is entitled to an earlier effective date. He contends that he has suffered from a psychiatric disorder for many decades, and that the "nerves" claim he filed in February 1975 is the same condition as his currently service connected PTSD.

For VA compensation purposes, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the Veteran submitted a statement in support of claim in June 1986 on VA-form 21-4138.  In such correspondence, the Veteran made clear his intent to apply for benefits and the benefit sought, "I wish to request that I be rated S/C disabled for PTSD." See June 1986 correspondence.

This correspondence is a claim for service connection to PTSD.  However, simply determining that a claim existed prior to October 2009 is not enough to warrant an earlier effective date.  Entitlement would arise when PTSD was first diagnosable. See Young v. McDonald, 766 F.3d 1348, 1352 (Fed.Cir.2014).

Although a layperson cannot diagnose PTSD, lay testimony could support a retrospective medical diagnosis of pre-existing PTSD. Id.  Thus, an effective date for PTSD may be based upon a lay description of observable symptoms if an expert later attributes those symptoms to PTSD.  Id.

Additionally, the record is silent in reference to diagnosis or treatment of any psychiatric disorder post 1975 and prior to 2009.  If outstanding treatment records exist, VA has a duty to obtain the relevant treatment records, and these records should be sought on remand.

On these points, a retrospective opinion is needed as to the date of onset of the current PTSD and further development is required.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA examination in order to obtain a retrospective medical opinion as to the earliest date when PTSD was, as likely as not, diagnosable.  The claims file must be reviewed by the examiner. 

The examiner should answer the following question:

What is the earliest date that PTSD was, at least as likely as not, diagnosable on the basis of in-service stressors?

The opinion should be based on the Veteran's reports and history as well as the clinical record.  The occurrence of in-service combat stressors should be presumed.

The examination report must include reasons for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


